PER CURIAM.
The petition for writ of certiorari herein reflected apparent jurisdiction in this Court, hence we issued the writ and have now heard the argument of the respective *443parties. Upon further consideration of the matter, we have determined that the petition is without merit. Therefore the writ must be and is hereby discharged, 115 So.2d IS, and the petition for writ of certi-orari is hereby dismissed.
THOMAS, C. J., and HOBSON, ROBERTS, DREW, THORNAL and O’CON-NELL, JJ., concur.
TERRELL, J., dissents.